



Exhibit 10.28


THE TIMKEN COMPANY
 
Deferred Shares Agreement
 
WHEREAS, ______ (“Grantee”) is an employee of The Timken Company (the “Company”)
or a Subsidiary; and
WHEREAS, the Company has granted the Deferred Shares, evidenced by this Deferred
Shares Agreement (this “Agreement”), to Grantee, effective as of _______, 20__
(the “Date of Grant”).
NOW, THEREFORE, pursuant to the Company 2019 Equity and Incentive Compensation
Plan (the “Plan”), and subject to the terms and conditions thereof, in addition
to the terms and conditions of this Agreement, the Company confirms to Grantee
the grant of the right to receive (i) ____ Common Shares and (ii) dividend
equivalents payable in cash on a deferred basis (the “Deferred Cash Dividends”)
with respect to the Common Shares covered by this Agreement. All terms used in
this Agreement with initial capital letters that are defined in the Plan and not
otherwise defined herein shall have the meanings assigned to them in the Plan.
1.
Three-Year Vesting of Awards.



(a)
Normal Vesting: Subject to the terms and conditions of Sections 2 and 3 hereof,
Grantee’s right to receive the Common Shares covered by this Agreement and any
Deferred Cash Dividends accumulated with respect thereto shall become
nonforfeitable on the third anniversary of the Date of Grant if Grantee has been
in the continuous employ of the Company or a Subsidiary from the Date of Grant
until the date of such third anniversary. For purposes of this Agreement,
Grantee’s continuous employment with the Company or a Subsidiary shall not be
deemed to have been interrupted, and Grantee shall not be deemed to have ceased
to be an employee of the Company or a Subsidiary, by reason of any transfer of
employment among the Company and its Subsidiaries.



(b)
Vesting Upon Retirement: In the event Grantee retires prior to the third
anniversary of the Date of Grant, then, subject to the payment provisions of
Section 5 hereof, Grantee’s right to receive the Common Shares covered by this
Agreement, along with any Deferred Cash Dividends accumulated with respect
thereto, shall become nonforfeitable in accordance with the terms and conditions
of, and over the time period described in, Section 1(a) as if Grantee had
remained in the continuous employ of the Company or a Subsidiary from the Date
of Grant until the date of the third anniversary of the Date of Grant or the
occurrence of an event referenced in Section 2, whichever occurs first. For
purposes of this Agreement, “retire” or “retirement” shall mean: (i) Grantee’s
voluntary termination of employment at or after age 62; (ii) Grantee's
termination of employment in accordance with applicable non-U.S. local law, if
such non-U.S. law requires such termination to be treated as a retirement based
on different criteria than those set forth in the proceeding clause (i).



2.
Alternative Vesting of Awards. Notwithstanding the provisions of Section 1
hereof, and subject to the payment provisions of Section 5 hereof, Grantee’s
right to receive the Common Shares covered by this Agreement and any Deferred
Cash Dividends then accumulated with respect thereto may become nonforfeitable
if any of the following circumstances apply:



(a)
Death or Disability: Grantee’s right to receive the Common Shares covered by
this Agreement and any Deferred Cash Dividends then accumulated with respect
thereto shall immediately become nonforfeitable if Grantee should die or become
permanently disabled while in the employ of the Company or any Subsidiary. If
Grantee should die or become permanently disabled during the period that Grantee
is deemed to be in the continuous employ of the Company or a Subsidiary pursuant
to Section 1(b), 2(c) or 2(d), then the Common Shares covered by this Agreement
and any Deferred Cash Dividends then accumulated with respect thereto will
immediately become nonforfeitable, except that to the extent that Section 2(d)
applies, the Common Shares covered by this Agreement and any Deferred Cash
Dividends then accumulated with respect thereto will immediately become
nonforfeitable only to the extent that the Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
would have become nonforfeitable during the severance period pursuant to Section
2(d).



1

--------------------------------------------------------------------------------





For purposes of this Agreement, “permanently disabled” shall mean that Grantee
has qualified for long-term disability benefits under a disability plan or
program of the Company, or, in the absence of a disability plan or program of
the Company, under a government-sponsored disability program that is "disabled"
within the meaning of Section 409A(a)(2)(C) of the Code.
(b)
Change in Control:



(i)
Upon a Change in Control occurring during the three-year period described in
Section 1(a) above while Grantee is an employee of the Company or a Subsidiary,
to the extent the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto have not been forfeited, the Common
Shares covered by this Agreement and any Deferred Cash Dividends accumulated
with respect thereto shall immediately become nonforfeitable (except to the
extent that a Replacement Award is provided to Grantee for such Common Shares
and Deferred Cash Dividends). If Grantee is deemed to be in the continuous
employ of the Company or a Subsidiary pursuant to Section 1(b), 2(c) or 2(d),
then, upon a Change in Control prior to the third anniversary of the Date of
Grant, the Common Shares covered by this Agreement and any Deferred Cash
Dividends then accumulated with respect thereto will immediately become
nonforfeitable, except that to the extent that Section 2(d) applies, the Common
Shares covered by this Agreement and any Deferred Cash Dividends then
accumulated with respect thereto will immediately become nonforfeitable only to
the extent that the Common Shares covered by this Agreement and any Deferred
Cash Dividends then accumulated with respect thereto would have become
nonforfeitable during the severance period pursuant to Section 2(d).



(ii)
For purposes of this Agreement, a “Replacement Award” shall mean an award (A) of
deferred shares, (B) that has a value at least equal to the value of the Common
Shares covered by this Agreement and any Deferred Cash Dividends accumulated
with respect thereto, (C) that relates to publicly traded equity securities of
the Company or its successor in the Change in Control (or another entity that is
affiliated with the Company or its successor following the Change in Control)
(the "Successor"), (D) the tax consequences of which, under the Code, if Grantee
is subject to U.S. federal income tax under the Code, are not less favorable to
Grantee than the tax consequences of the Common Shares covered by this Agreement
and any Deferred Cash Dividends accumulated with respect thereto, (E) that
becomes nonforfeitable in full upon a termination of Grantee’s employment with
the Company or its Successor in the Change in Control (or another entity that is
affiliated with the Company or the Successor for Good Reason by Grantee or
without Cause (as defined in Section 2(d)) by the Company or the Successor
within a period of two years after the Change in Control, and (F) the other
terms and conditions of which are not less favorable to Grantee than the terms
and conditions of the Common Shares covered by this Agreement and any Deferred
Cash Dividends then accumulated with respect thereto (including the provisions
that would apply in the event of a subsequent Change in Control). A Replacement
Award may be granted only to the extent it conforms to the requirements of
Treasury Regulation 1.409A-3(i)(5)(iv)(B) or otherwise does not result in the
Common Shares covered by this Agreement and any Deferred Cash Dividends then
accumulated with respect thereto, or the Replacement Award, failing to comply
with Section 409A of the Code. Without limiting the generality of the foregoing,
the Replacement Award may take the form of a continuation of the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 2(b)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.



(iii)
For purposes of Section 2(b)(ii), “Good Reason” will be defined to mean a
material reduction in the nature or scope of the responsibilities, authorities
or duties of Grantee attached to Grantee’s position held immediately prior to
the Change in Control, a change of more than 60 miles in the location of
Grantee’s principal office immediately prior to the Change in Control, or a
material reduction in Grantee’s remuneration upon or after the Change in
Control; provided, that no later than 90 days following an event constituting
Good Reason, Grantee gives notice to the Successor of the occurrence of such
event and the Successor fails to cure the event within 30 days following the
receipt of such notice.



(iv)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding Common Shares covered by this Agreement and any
Deferred Cash Dividends then accumulated with respect thereto which at the time
of the Change in Control are not subject to a “substantial risk of forfeiture”
(within the meaning of Section 409A of the Code) will be deemed to be
nonforfeitable at the time of such Change in Control.



2

--------------------------------------------------------------------------------







(c)
Divestiture: If Grantee’s employment with the Company or a Subsidiary terminates
as the result of a divestiture, then the Common Shares covered by this Agreement
and any Deferred Cash Dividends then accumulated with respect thereto shall
become nonforfeitable in accordance with the terms and conditions of Section
1(a) as if Grantee had remained in the continuous employ of the Company or a
Subsidiary from the Date of Grant until the third anniversary of the Date of
Grant or the occurrence of a circumstance referenced in Section 2(a) or 2(b),
whichever occurs first. For the purposes of this Agreement, the term
“divestiture” shall mean a permanent disposition to a Person other than the
Company or any Subsidiary of a plant or other facility or property at which
Grantee performs a majority of Grantee’s services whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.



(d)
Termination Without Cause: Subject to Section 5(c) hereof, if (i) Grantee’s
employment with the Company or a Subsidiary terminated by the Company or a
Subsidiary other than for Cause (a “Termination Without Cause”) and (ii) Grantee
is entitled to receive severance pay pursuant to the terms of any severance pay
plan of the Company in effect at the time of Grantee’s termination of employment
that provides for severance pay calculated by multiplying Grantee’s base
compensation by a specified severance period, then Grantee’s right to receive
the Common Shares covered by this Agreement and any Deferred Cash Dividends then
accumulated with respect thereto shall become nonforfeitable in accordance with
the terms and conditions of, and over the time period described in, Section 1(a)
as if Grantee had remained in the continuous employ of the Company or a
Subsidiary from the Date of Grant until the date of the third anniversary of the
Date of Grant or the occurrence of a circumstance referenced in Section 2(a) or
2(b), whichever occurs first; provided, however, that if the specified severance
period ends before the date of the third anniversary of the Date of Grant,
Grantee’s right to receive the Common Shares covered by this Agreement and any
Deferred Cash Dividends accumulated with respect thereto shall be forfeited
automatically at the end of the severance period. Notwithstanding the foregoing,
in the event Grantee’s employment is Terminated Without Cause after Grantee
becomes eligible for retirement at or after age 62, then Section 1(b) shall
govern.



For purposes of this Agreement, “Cause” shall mean: (i) an intentional act of
fraud, embezzlement or theft in connection with Grantee’s duties with the
Company or a Subsidiary (or the Successor, if applicable); (ii) an intentional
wrongful disclosure of secret processes or confidential information of the
Company or a Subsidiary (or the Successor, if applicable); (iii) an intentional,
wrongful engagement in any competitive activity that would constitute a material
breach of Grantee’s duty of loyalty to the Company or a Subsidiary (or the
Successor, if applicable); (iv) the willful misconduct in the performance of
Grantee’s duties to the Company or a Subsidiary (or the Successor, if
applicable); or (v) gross negligence in the performance of Grantee’s duties to
the company or a Subsidiary (or the Successor, if applicable). No act, or
failure to act, on the part of Grantee shall be deemed “intentional” unless done
or omitted to be done by Grantee not in good faith and without reasonable belief
that Grantee’s action or omission was in or not opposed to the best interest of
the Company or a Subsidiary (or the Successor, if applicable); provided that for
any Grantee who is party to an individual severance or employment agreement
defining Cause, “Cause” will have the meaning set forth in such agreement.


3.
Forfeiture of Awards. Grantee’s right to receive the Common Shares covered by
this Agreement and any Deferred Cash Dividends accumulated with respect thereto
shall be forfeited automatically and without further notice on the date that
Grantee ceases to be an employee of the Company or a Subsidiary prior to the
third anniversary of the Date of Grant for any reason other than as described in
Sections 1 or 2 hereof. In the event that Grantee shall intentionally commit an
act that the Committee determines to be materially adverse to the interests of
the Company or a Subsidiary, Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends accumulated with
respect thereto shall be forfeited at the time of that determination
notwithstanding any other provision of this Agreement to the contrary.



4.
Crediting of Deferred Cash Dividends. With respect to each of the Common Shares
covered by this Agreement, Grantee shall be credited on the records of the
Company with Deferred Cash Dividends in an amount equal to the amount per share
of any cash dividends declared by the Board on the outstanding Common Shares
during the period beginning on the Date of Grant and ending on the date on which
Grantee receives payment of the Common Shares covered by this Agreement pursuant
to Section 5 hereof or at the time when the Common Shares covered by this
Agreement are forfeited in accordance with Section 3 of this Agreement. The
Deferred Cash Dividends shall accumulate without interest.



5.
Payment of Awards.



(a)
General: Subject to Section 3 and Section 5(b), payment for the Common Shares
covered by this Agreement that are nonforfeitable will be paid in Common Shares,
and any such Common Shares and any Deferred Cash Dividends accumulated with
respect thereto will be made within 60 days following the third anniversary of
the Date of Grant.



(b)
Other Payment Events: Notwithstanding Section 5(a), to the extent that the
Common Shares covered by this Agreement are nonforfeitable on the dates set
forth below, payment with respect to the Common Shares covered



3

--------------------------------------------------------------------------------





by this Agreement that have become nonforfeitable and any Deferred Cash
Dividends accumulated with respect thereto will be made as follows:


(i)
Change in Control. Within 10 days of a Change in Control, Grantee is entitled to
receive payment for the Common Shares covered by this Agreement that are
nonforfeitable and any Deferred Cash Dividends accumulated with respect thereto
on the date of the Change in Control; provided, however, that if such Change in
Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such distribution, Grantee is entitled to receive
the corresponding payment on the date that would have otherwise applied pursuant
to Sections 5(a) or 5(b)(ii) as though such Change in Control had not occurred.



(ii)
Death or Disability. Within 10 days of the date of Grantee’s death or the date
Grantee becomes permanently disabled, Grantee is entitled to receive payment for
the Common Shares covered by this Agreement that are nonforfeitable and any
Deferred Cash Dividends accumulated with respect thereto on such date.



(c)
Release Requirement: Notwithstanding any provision of this Agreement to the
contrary, the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto will not become nonforfeitable or
payable pursuant to Section 2(d) of this Agreement as a result of a Termination
Without Cause or pursuant to Section 2(b)(ii)(E) of this Agreement as a result
of a termination of employment for Good Reason by Grantee or without Cause by
the Company or the Successor unless, to the extent permitted by applicable law,
Grantee signs, does not revoke, and agrees to be bound by a general release of
claims in a form provided by the Company or the Successor which release must be
signed, and any applicable revocation period shall have expired within 30 or 60
days (as specified by the Company at the time such release is provided) of
Grantee’s termination of employment (such 30 day or 60 day period, as
applicable, the “Review Period”). In the event such Review Period begins in one
taxable year of the Grantee, and ends in a second taxable year of Grantee, then
to the extent necessary to avoid any penalties or additional taxes under Section
409A of the Code, no payment shall be made before the second taxable year.



6.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement or pay any
Deferred Cash Dividends accumulated with respect thereto if the issuance or
payment thereof would result in violation of any such law. To the extent that
the Ohio Securities Act shall be applicable to this Agreement, the Company shall
not be obligated to issue any of the Common Shares or other securities covered
by this Agreement or pay any Deferred Cash Dividends accumulated with respect
thereto unless such Common Shares and Deferred Cash Dividends are (a) exempt
from registration thereunder, (b) the subject of a transaction that is exempt
from compliance therewith, (c) registered by description or qualification
thereunder or (d) the subject of a transaction that shall have been registered
by description thereunder.



7.
Transferability. Neither Grantee’s right to receive the Common Shares covered by
this Agreement nor Grantee's right to receive any Deferred Cash Dividends shall
be transferable by Grantee except by will or the laws of descent and
distribution. Any purported transfer in violation of this Section 7 shall be
null and void, and the purported transferee shall obtain no rights with respect
to such Shares.



8.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code. This Agreement and the Plan shall be administered in a manner
consistent with this intent.



9.
Adjustments. Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the number or kind of shares of stock or other securities covered
by this Agreement, and other terms and provisions, that the Committee shall
determine is equitably required to prevent any dilution or expansion of
Grantee’s rights under this Agreement that otherwise would result from any (a)
extraordinary cash dividend, stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
merger, consolidation, separation, reorganization, partial or complete
liquidation or other distribution of assets involving the Company or (c) other
transaction or event having an effect similar to any of those referred to in
subsection (a) or (b) herein. Moreover, in the event that any transaction or
event described or referred to in the immediately preceding sentence, or a
Change in Control, shall occur, the Committee shall provide in substitution of
any or all of Grantee’s rights under this Agreement such alternative
consideration (including cash), if any, as the Committee shall determine in good
faith to be equitable under the circumstances.



10.
Withholding Taxes. To the extent that the Company or a Subsidiary is required to
withhold federal, state, local or foreign taxes or other amounts in connection
with any delivery of Common Shares to Grantee, and the amounts available to the
Company for such withholding are insufficient, it will be a condition to the
receipt of such delivery of Common Shars or any other benefit provided for under
this Agreement that Grantee make arrangements satisfactory to the Company for
payment of the balance of such taxes or other amounts required to be withheld.
To the extent permitted by applicable law, Grantee may elect that all or any
part of such withholding requirement be satisfied by retention by the Company of
a portion



4

--------------------------------------------------------------------------------





of the Common Shares delivered to Grantee. Any Common Shares so withheld shall
be credited against such withholding requirements at the fair market value of
such shares on the date of such withholding. Grantee may also satify such tax
obligation by paying the Company cash via personal check or having such amounts
deducted from payroll, to the extent permitted by applicable law.


11.
Detrimental Activity and Recapture.



(a)
In the event that, as determined by the Committee, Grantee shall engage in
Detrimental Activity during employment or other service with the Company or a
Subsidiary, the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto will be forfeited automatically and
without further notice at the time of that determination notwithstanding any
other provision of this Agreement. Notwithstanding anything in this Agreement to
the contrary including Section 12 of this Agreement, nothing in this Agreement
prevents Grantee from providing, without prior notice to the Company,
information to governmental authorities regarding possible legal violations or
otherwise testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations.



(b)
For purposes of this Agreement, “Detrimental Activity” means: (i) engaging in
any activity, as an employee, principal, agent, or consultant for another entity
that competes with the Company in any actual, researched, or prospective
product, service, system, or business activity for which Grantee has had any
direct responsibility during the last two years of Grantee’s employment with the
Company or a Subsidiary, in any territory in which the Company or a Subsidiary
manufactures, sells, markets, services, or installs such product, service, or
system, or engages in such business activity; (ii) soliciting any employee of
the Company or a Subsidiary to terminate Grantee’s employment with the Company
or a Subsidiary; (iii) the disclosure to anyone outside the Company or a
Subsidiary, or the use in other than the Company or a Subsidiary’s business,
without prior written authorization from the Company, of any confidential,
proprietary or trade secret information or material relating to the business of
the Company and its Subsidiaries, acquired by Grantee during Grantee’s
employment with the Company or its Subsidiaries or while acting as a director of
or consultant for the Company or its Subsidiaries thereafter; (iv) the failure
or refusal to disclose promptly and to assign to the Company upon request all
right, title and interest in any invention or idea, patentable or not, made or
conceived by Grantee during employment by the Company and any Subsidiary,
relating in any manner to the actual or anticipated business, research or
development work of the Company or any Subsidiary or the failure or refusal to
do anything reasonably necessary to enable the Company or any Subsidiary to
secure a patent where appropriate in the United States and in other countries;
(v) activity that results in Clawback Termination, which for purposes of this
Section 11(b) “Clawback Termination” shall mean a termination: (A) due to
Grantee’s willful and continuous gross neglect of Grantee’s duties for which
Grantee is employed; or (B) due to an act of dishonesty on the part of Grantee
constituting a felony resulting or intended to result, directly or indirectly,
in Grantee’s gain for personal enrichment at the expense of the Company or a
Subsidiary; or (vi) any other conduct or act determined to be injurious,
detrimental or prejudicial to any significant interest of the Company or any
Subsidiary unless Grantee acted in good faith and in a manner Grantee reasonably
believed to be in or not opposed to the best interests of the Company.



(c)
If a Restatement occurs and the Committee determines that Grantee is personally
responsible for causing the Restatement as a result of Grantee’s personal
misconduct or any fraudulent activity on the part of Grantee, then the Committee
has discretion to, based on applicable facts and circumstances and subject to
applicable law, cause the Company to recover all or any portion (but no more
than 100%) of the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto earned or payable to Grantee for some
or all of the years covered by the Restatement. The amount of any earned or
payable Common Shares covered by this Agreement and any Deferred Cash Dividends
accumulated with respect thereto recovered by the Company shall be limited to
the amount by which such earned or payable Common Shares and Deferred Cash
Dividends exceeded the amount that would have been earned by or paid to Grantee
had the Company’s financial statements for the applicable restated fiscal year
or years been initially filed as restated, as reasonably determined by the
Committee. The Committee shall also determine whether the Company shall effect
any recovery under this Section 11(b) by: (i) seeking repayment from Grantee;
(ii) reducing, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, the amount that would otherwise be payable to
Grantee under any compensatory plan, program or arrangement maintained by the
Company (subject to applicable law and the terms and conditions of such plan,
program or arrangement); (iii) by withholding, except with respect to any
non-qualified deferred compensation under Section 409A of the Code, payment of
future increases in compensation (including the payment of any discretionary
bonus amount) that would otherwise have been made to Grantee in accordance with
the Company’s compensation practices; or (iv) by any combination of these
alternatives. For purposes of this Agreement, “Restatement” means a restatement
of any part of the Company’s financial statements for any fiscal year or years
beginning with the year in which the Date of Grant occurs due to material
noncompliance with any financial reporting requirement under the U.S. securities
laws applicable to such fiscal year or years.



12.
Clawback. Notwithstanding anything to the contrary, if Grantee breaches any of
Grantee’s obligations under any non-competition or other restrictive covenant
agreement that it has entered into with the Company or a Subsidiary, including



5

--------------------------------------------------------------------------------





the Nondisclosure and Assignment Agreement attached hereto as Exhibit A (the
“Non-Competition Agreement”), to the extent permissible by local law, Grantee
shall forfeit any Common Shares and any Deferred Cash Dividends. In addition, in
the event that Grantee breaches the Non-Competition Agreement, if the Company
shall so determine, Grantee shall, promptly upon notice of such determination,
(a) return to the Company, all the Common Shares that Grantee has received but
not disposed of that became nonforfeitable pursuant to this Agreement, (b) with
respect to any Common Shares so issued pursuant to this Agreement that Grantee
has disposed of, pay to the Company in cash the aggregate Market Value per Share
of those Common Shares on the date on which the Common Shares were issued under
this Agreement, and (c) return to the Company any cash amount paid with respect
to the Deferred Cash Dividends, in each case as reasonably determined by the
Company. To the extent that such amounts are not promptly paid to the Company,
the Company may set off the amounts so payable to it against any amounts (other
than amounts of non-qualified deferred compensation as so defined under Section
409A of the Code) that may be owing from time to time by the Company or a
Subsidiary to Grantee, whether as wages or vacation pay or in the form of any
other benefit or for any other reason.


13.
No Right to Future Awards or Employment. This award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This award and any payments made hereunder
will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. No
provision of this Agreement shall limit in any way whatsoever any right that the
Company or a Subsidiary may otherwise have to terminate Grantee’s employment at
any time.



14.
Relation to Other Benefits. Any economic or other benefit to Grantee under this
Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or a Subsidiary
and shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.



15.
Processing of Information. Information about Grantee and Grantee’s award of
Common Shares and Deferred Cash Dividends may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the award.
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within Grantee’s country or
elsewhere, including the United States of America. Grantee consents to the
processing of information relating to Grantee and Grantee’s receipt of the
Common Shares and Deferred Cash Dividends in any one or more of the ways
referred to above.



16.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to the terms of the Plan and the provisions of Section 8
hereof no amendment shall materially impair the rights of Grantee with respect
to either the Common Shares or other securities covered by this Agreement or the
Deferred Cash Dividends without Grantee’s consent.



17.
Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.



18.
Choice of Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio. Grantee
agrees that the state and federal courts located in the State of Ohio shall have
jurisdiction in any action, suit or proceeding against Grantee based on or
arising out of this Agreement and Grantee hereby: (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process in connection
with any action, suit or proceeding against Grantee; and (c) waives any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction, venue or service of process.



19.
Non-U.S. Addendum. Notwithstanding any provisions in this document to the
contrary, the Deferred Shares will also be subject to the special terms and
conditions set forth on Appendix A for Grantees who reside outside of the United
States. Moreover, if a Grantee is not a resident of any of the countries listed
on Appendix A as of the Date of Grant, but relocates to one of the listed
countries at any point thereafter, the special terms and conditions for such
country will apply to Grantee, to the extent the Company determines that the
application of such terms and conditions are necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. Appendix A
constitutes part of this Agreement.

 


[Signatures on the Following Page]




    


6

--------------------------------------------------------------------------------





This Agreement is executed by the Company on this ____ day of __________, 20__.
 
The Timken Company
    
By ___________________________________
Name:
Title:

    


The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions hereinabove set forth.


Grantee: ___________________________
Date: ______________________________


        




7

--------------------------------------------------------------------------------





Exhibit A


Non-Disclosure and Assignment Agreement
THE TIMKEN COMPANY
NONDISCLOSURE AND ASSIGNMENT AGREEMENT
As of the date of my electronic acceptance, I am entering into this
Nondisclosure and Assignment Agreement (“Agreement”) with The Timken Company and
those companies and entities that directly or indirectly control, are controlled
by, or are under common control with The Timken Company (the “Company”).
To aid understanding and to avoid unnecessary repetition of text, this Agreement
assigns special meanings to certain terms and concepts. The defined terms and
concepts are represented by capitalized words. The meanings are given in
sections 5 and 15.
Reasons for Agreement
During the course of my employment with the Company, I will be given access to
Trade Secrets and Confidential Information. Maintaining the secrecy of this
information is essential for carrying out the Company’s business in a highly
competitive industry. I may also create, improve, or maintain goodwill with the
Company’s customers and business partners.
The Company will provide me with formal and informal training related to the
Company, its products, and its processes.
In addition, while I am employed by the Company I may invent, create and review
inventions and copyrightable material. It is essential that the Company be
assured of its rights with respect to inventions, copyrightable material, and
similar intellectual property.
Consideration
I am entering this Agreement in consideration of one or more of (i) my new or
continuing employment with the Company, (ii) my access to Trade Secrets, (iii)
the training which I have and will receive from the Company; and (iv) any cash
or equity grant under any Company incentive plan.
Agreement
The Company and I agree as follows:
1.
Nondisclosure and Non-Use of Confidential Information.
During my employment with the Company, I shall use the Company’s Confidential
Information only in the conduct of the Company’s business or as expressly
authorized by the Company in advance and in writing, and I shall do what is
reasonably necessary to prevent actual and threatened unauthorized use,
disclosure, or misappropriation of the Company’s Confidential Information.
Following my Separation, I shall not use or disclose the Company’s Confidential
Information without the express, written consent of the Company. For Trade
Secrets, this obligation will apply everywhere and will continue for so long as
the particular Trade Secret remains a Trade Secret. For all other Confidential
Information, this obligation will apply in those geographic regions in which
unauthorized use or disclosure could harm the Company’s existing or potential
business interests, and will continue for the maximum time period permissible
under applicable state law or until the information is generally known to the
public, whichever is sooner.
I acknowledge that disclosure of the Company’s Confidential Information or Trade
Secrets would unfairly harm the Company and that once such information is
disclosed, even to a person or entity that is not a competitor of the Company,
disclosure to a competitor of the Company might follow. Therefore, I acknowledge
that the restrictions in this Agreement are fair and reasonable and will not
unreasonably limit my ability to gain subsequent employment.




 
I further acknowledge that the prohibitions in this section 1:
A.    do not apply to Confidential Information after it has become generally
known in the industry in which the Company conducts its business, unless the
disclosure resulted from my wrongful conduct;
B.    do not prohibit me from using the general skills and know-how acquired
during and prior to my employment by the Company that do not involve the use or
disclosure of Confidential Information; and
C.    will not unreasonably restrict me from describing my employment history
and duties for work search or other purposes.
2.     Return of Materials.
Upon my Separation, or upon request by the Company, I agree:
A.    to immediately return to the Company all copies of documents, records,
materials, and devices belonging or relating to the Company (except my own
personnel and wage and benefit materials relating solely to me); and
B.    to allow a representative of the Company to inspect my own personal
computing devices (such as personal computers, backup hard drives, thumb drives,
USB devices, cloud storage utilities, and mobile telephones) and to destroy
Company material maintained on those personal computing devices if the Company
has a reasonable belief that such material is present on those devices, except
where and to the extent restricted by law.


3.    Obligations Regarding Developments.
A.    I shall keep and maintain adequate and current written records of all
Developments that I conceive, author, or develop, either individually or with
others, during my employment with the Company. These records may be in the form
of notes, sketches, drawings, or any other format that the Company may specify.
These records will be available to and remain the sole property of the Company
at all times.
B.    I shall promptly and fully disclose to the Company in writing all
Developments that I conceive, author, or develop, either individually or with
others, during my employment or during the one-year period following my
Separation.
C.    All Company Developments will be the sole and exclusive property of the
Company. I shall assign and hereby assign to the Company all right, title and
interest in all Company Developments. The Company may, at its option, have me
assign all right, title, and interest in any Company Developments to a third
party instead of to the Company.
D.    All Company Developments that are copyrightable will be considered
“work(s) made for hire” as that term is defined by U.S. Copyright Law. If a
court of competent jurisdiction determines that any such Company Development is
not a work made for hire, I shall assign and hereby assign to the Company all
right, title, and interest in such Company Development to the Company to the
extent permitted by law.
E.    I shall furnish such information and assistance as the Company may
reasonably request for obtaining, perfecting, assigning, and maintaining
domestic and foreign patents, copyright registrations, and other intellectual
property rights for all Developments that I am obligated to transfer to the
Company under this Agreement. That assistance could include reviewing and
executing applications or documents necessary for the Company to obtain,
perfect, assign, and maintain those intellectual property rights and to effect
the transfer of ownership to the Company. I shall provide this information and
assistance without charge for my services, but I understand that I shall be
entitled to reimbursement of my reasonable out-of-pocket expenses and that the
Company will be responsible for all costs and expenses associated with actions
described in this section.







8

--------------------------------------------------------------------------------





F.     I shall promptly and fully disclose in writing to the Company all
Developments that I conceive, author, or develop, either individually or with
others, during the one-year period following my Separation, that would have been
Company Developments had I remained employed by the Company. I understand that
these Developments are presumed to have been conceived during my employment by
the Company and, unless otherwise proven, will be the exclusive property of the
Company and subject to the assignment obligations of sections 3.C and 3.D.
G.     If I will be employed in California1, Illinois2, Kansas3, Minnesota4,
Washington5, or any other state requiring notice, I am given notice and
understand that the assignment obligations under this section 3 will not apply
to inventions that I can prove were created entirely on my own time and without
any equipment, supplies, facilities, Company Developments, Confidential
Information or Trade Secrets.
4.    No Restrictions.
I affirm to the Company that I have no legal obligations that would prevent the
Company from fully exploiting the Developments that I am obligated to transfer
to the Company under this Agreement or prevent me from complying with my
obligations under this Agreement, and that I have not taken and I will not take
any action that will reduce the value of the rights transferred to the Company
under this Agreement.
5.    Restriction on Unfair Competition.
A.    If, during the two years preceding my Separation, a Customer purchased or
obtained a Supported Product through me or through any individual or business
unit that I managed, directed, supervised, or supported with other than
clerical, menial, or manual labor, then for two years following my Separation I
shall not provide, sell, or solicit the sale of a Competing Product to that
Customer.
B.    If, during the two years preceding my Separation, a Customer purchased or
obtained a Supported Product through me or through any individual or business
unit that I managed, directed, supervised, or supported with other than
clerical, menial, or manual labor, then for two years following my Separation I
shall not engage in any Activity as part of or in support of providing, selling,
or soliciting the sale of a Competing Product to that Customer.
C.    If, during the two years preceding my Separation, I created, learned, or
reviewed confidential or trade secrets of a Customer, then for two years
following my Separation I shall not provide, sell, or solicit the sale of a
Competing Product to that Customer.
D.    If, during the two years preceding my Separation, I created, learned, or
reviewed confidential or trade secrets of a Customer, then for two years
following my Separation I shall not engage in any Activity as part of or in
support of providing, selling, or soliciting the sale of a Competing Product to
that Customer. 
E.    If, during the two years before my Separation, a Supported Product was
sold or solicited for sale into a Territory by me, or any individual or business
unit that I managed, directed, supervised, or supported with other than
clerical, menial, or manual labor, then for two years following my Separation, I
shall not engage in any Activity as part of or in support of developing,
designing, testing, or producing a Competing Product for sale into that
Territory.
F.    If, during the two years before my Separation, a Supported Product was
sold or solicited for sale into a Territory by the Company, then for two years
following my Separation, I shall not engage in any Activity as part of or in
support of developing, designing, testing, or producing a Competing Product for
sale into that Territory.
G.    This section 5 will not apply if my work for the Company is principally
performed in California, Oklahoma, or North Dakota. If my duties for the Company
are principally performed in Colorado, section 5 will apply to me only if I was
engaged as an officer, executive, or management personnel, or as professional
staff to any Company officer, executive, or management personnel.


_____________________________
1California Labor Code §§2870-2872.
2 765 ILCS 1060/2, Ch. 140, par. 302, sec. 2.
3 Kansas Statutes 44-130.
4 Minnesota Statutes 181.78.
5 Washington Statutes 49.44.140






 
H.    Defined Terms.
“Activity” means an activity or service of the type that, during the two years
preceding my Separation, was performed for the benefit of the Company by me or
any individual or business unit that I managed, directed, supervised, or
supported with other than clerical, menial, or manual labor.
“Competing Product” means any product or service that is sold or provided in
competition with a Supported Product.
“Customer” means any person or company, including all related affiliates that
purchased or received a product or service from the Company during the two years
preceding my Separation.
“Supported Product” means any product or service that, during the two years
preceding my Separation, was designed, produced, marketed, sold, or supported by
me, or by any individual or business unit that I managed, directed, supervised,
or supported with other than clerical, menial, or manual labor, as well as any
product or service about which I, as part of my duties for the Company, learned,
created, or reviewed any Confidential Information or Trade Secret. 
“Territory” means a county within the United States of America, or a city, town,
or other municipality in any foreign nation, in which Company sold or
provided more than $500,000 (USD) in the aggregate worth of products or services
in the two years preceding my Separation.
6.     Non-Solicitation of Employees.
During my employment with the Company, and for two years following my Separation
I shall not, directly or indirectly, on my own behalf or in conjunction with any
person or legal entity, attempt to recruit, solicit, or induce any non-clerical
employee of the Company to terminate his or her employment relationship with the
Company.
7.    Injunctive Relief.
I understand that irreparable and incalculable injury might result to the
Company if I breach my obligations under this Agreement. I therefore agree that
if I take any action that would constitute or could reasonably lead to a breach
of my obligations, the Company will be entitled to an injunction restraining me
and any other person for or with whom I may be acting from further breach of
such obligations. This right to injunctive relief is in addition to any other
remedies to which the Company may be entitled, such as an order of specific
performance or money damages.
8.    Not an Employment Agreement.
I understand that this Agreement does not obligate the Company to continue to
employ me for any particular period. Nothing in this Agreement affects my status
as an “at will” employee of the Company, which permits me or the Company to
terminate my employment at any time for any reason or no reason at all.









9

--------------------------------------------------------------------------------





9.    Authorized Disclosure of Trade Secrets and Confidential Information.
A. Nothing in this Agreement supersedes, conflicts with, or otherwise alters my
obligations, rights, or liabilities created by existing statute or Executive
order relating to:
(i)    classified information of the United States Government;
(ii)    communications to the United States Congress;
(iii)    the reporting to an Inspector General of the Government of the United
States of mismanagement, gross waste of funds, abuse of authority, substantial
and specific danger to public health or safety, or a violation of any law, rule,
or regulation; or
(iv)    any other protection provided by US governmental agencies or
authorities relating to such communication or reporting.
B.    Under certain circumstances, I am immunized against criminal and civil
liability under federal or state trade secret laws if I disclose a Trade Secret
for the purpose of reporting a suspected violation of law. Immunity is available
if I disclose a Trade Secret in either of these two circumstances:
(i)    I disclose the Trade Secret (a) in confidence, (b) directly or indirectly
to a government official (federal, state or local) or to a lawyer, and (c)
solely for the purpose of reporting or investigating a suspected violation of
law; or
(ii)    I disclose the Trade Secret in the complaint or other documents filed in
a legal proceeding, so long as the document is filed “under seal” (meaning that
it is not accessible to the public).


C. This section 9 is intended to comply with the notification requirements of
the Defend Trade Secrets Act of 2016. This section 9 is also intended to comply
with the notification requirements of any current or future act or statute that
provides for rights or obligations when an employee reports to governmental
agencies or authorities.
10.    Binding Effect.
My obligations under this Agreement continue throughout my entire employment by
the Company, and certain obligations will survive and continue after my
Separation. This Agreement binds my heirs, executors, administrators, legal
representatives, and assigns and inures to the benefit of the Company and its
successors and assigns.
11.    Entire Agreement; Modifications; Waiver.
This Agreement defines the entire agreement and understanding between the
Company and me concerning its subject matter and supersedes all other previous
or contemporaneous agreements or understandings, whether written or oral,
between the Company and me concerning such subject matter, except that if I have
signed any other agreements with the Company, this Agreement will supplement,
and will not supersede or extinguish any of those agreements. This Agreement may
not be modified orally. The waiver by any party of the breach of any covenant or
provision in this Agreement will not operate or be construed as a waiver of any
subsequent breach by any party.
12.    Invalidity of any Provision.
If any provision of this Agreement is determined by a court or tribunal of
competent jurisdiction to be illegal, invalid, or unenforceable, then that
portion will be considered to be removed from this Agreement and, if legally
possible, the Company and I agree to replace it with a provision that achieves
our original intentions. In any event, the determination that any provision is
illegal, invalid, or unenforceable will not affect the validity of the remainder
of this Agreement.
13.    Applicable Law and Venue.
The Defend Trade Secrets Act will control all aspects of trade secrets and
confidential information. Otherwise, this Agreement will be governed by and
construed in accordance with the laws of the State of Ohio without regard to its
choice of law rules. Any dispute relating to this Agreement will be resolved by
the state and federal courts serving Stark County, Ohio, and I submit to the
jurisdiction of those courts.






 
14.    Interpretation.
This Agreement is to be interpreted fairly in accordance with its plain meaning,
and not by applying the rule of construction that would favor the non-drafter.
The words “include,” “includes”, “including” and “such as” should be read as if
they were followed by “without limitation” or similar phrase, unless the
accompanying text or context clearly requires otherwise.
15. Definitions.
“Company Development” means any Development that I conceive, author, or develop,
either individually or with others, during my previous or future employment by
the Company, whether or not it is capable of being patented or registered, if
the Development meets any of the following criteria:
(i)    the Development relates to the Company’s current or contemplated business
or activities;
(ii)    the Development relates to the Company’s actual or demonstrably
contemplated research or development;
(iii)    the Development results from any work I perform for the Company;
(iv)    the Development involves the use of the Company’s equipment, supplies,
facilities, Confidential Information, or Trade Secrets;
(v)    the Development results from or is suggested by any project specifically
assigned to me or any work done by the Company or by a third party at the
Company’s request; or
(vi)    the Development results from my access to any of the Company’s
Confidential Information or Trade Secrets.
“Confidential Information” means information that meets the following three
criteria:
(i) the information is possessed by or developed for the Company and relates to
the Company’s existing or potential business or technology;
(ii) the information is generally not known to the public; and
(iii) the Company seeks to protect the information from disclosure to others.
Information can be Confidential Information whether it is retained in human
memory, embodied on a tangible medium such as paper, or stored or displayed
electronically or by other intangible means.
Confidential Information includes information received by the Company from
others which the Company is obligated to treat as confidential, including
information obtained in connection with client engagements and other
collaborative arrangements.
Confidential Information may include a Trade Secret (defined below), but Trade
Secrets are treated differently in some respects in this Agreement.
Examples of Confidential Information include processes, designs, techniques,
formulae, methods, improvements, discoveries, inventions, ideas, source or
object code, data, programs, works of authorship, business plans, strategies,
existing or proposed bids, customer lists, costs, technical developments,
existing or proposed research projects, financial or business projections,
investments, marketing plans, negotiation strategies, training information and
materials, human resources files and employee wage information, information
generated for client engagements and information stored or developed for use in
or with computers.









10

--------------------------------------------------------------------------------





“Development” means any invention, discovery, information, know-how, design,
improvement, creation, or work of authorship, embodied in any form, including
ideas, processes, formulae, methods, source code, object code, data, programs,
manuals, reports, specifications, designs, mask works, drawings, models, and
techniques.
“Separation” means the end of my employment with the Company for any reason.
“Trade Secret” means any item of information possessed by or developed for the
Company, including the whole or any portion or phase of any scientific or
technical information, design, process, procedure, formula, pattern,
compilation, program, device, method, technique, or improvement, or any business
information or plans, financial information, or listing of names, addresses, or
telephone numbers, that satisfies both of the following:
(i) it derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(ii) it is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.






 











11

--------------------------------------------------------------------------------







Appendix A


SPECIAL TERMS AND CONDITIONS OF THE DEFERRED SHARES AGREEMENT FOR INTERNATIONAL
TIMKEN PARTICIPANTS




12